Citation Nr: 9926373	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the claim of entitlement to special monthly 
pension. 

In January 1998, the Board granted its own motion to advance 
the veteran's case on the docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West Supp. 1999) and 38 C.F.R. § 20.900(c) 
(1998).


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Therefore, VA has a duty 
to assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  Under appropriate circumstances, the duty 
to assist includes conducting a thorough and contemporaneous 
medical examination.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran was afforded a VA examination in 
November 1991 pursuant to his application for pension 
benefits.  Entitlement to nonservice-connected pension for 
bronchial asthma was established by rating action of March 
1992.  The veteran's asthma was rated as 60 percent 
disabling. 

Currently, the veteran is seeking entitlement to special 
monthly pension and specifically argues that he is housebound 
given the recommendations set by his physician, Mohamed Egal, 
M.D.  Those recommendations and a list of the veteran's 
medications are noted in a May 1997 letter from Dr. Egal.  
Although Dr. Egal provided current information regarding the 
veteran's bronchial asthma, it is not sufficient given the 
applicable rating criteria.  The Board notes that it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, an examination is in 
order. 

If there are any current VA and private treatment records 
related to the veteran's nonservice-connected bronchial 
asthma, they should be obtained and associated with the 
claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to request that the appellant identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
his bronchial asthma since November 1991.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.

2.  The RO should arrange for a 
comprehensive VA respiratory examination, 
and any other specialist examination 
deemed warranted, to determine the 
current severity of the veteran's 
nonservice-connected bronchial asthma and 
its effect on his ability to leave his 
home, and to care for his basic needs 
without the aid of others.  All indicated 
studies, including pulmonary function 
tests, should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) should be completed, as well.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide an opinion as to whether the 
degree of disability concerning the 
veteran's disabilities is permanent in 
nature.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO should review the examination 
reports to determine if they meet the 
requirements of paragraph 2.  If not, the 
reports should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998).

4.  After undertaking any additional 
development deemed appropriate, 
including any additional indicated 
examinations, the RO should review the 
issue on appeal.  Due consideration 
should be given to all pertinent laws 
and regulations.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

